                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

                              )
MICHAEL I. KENT,              )
                              )
    Plaintiff,                )
                              )
vs.                           ) CIVIL ACTION NO. 18-0106-CG-C
                              )
GULF COAST SECURITY           )
ENTERPRISES, LLC, SHOWTIME    )
BODY GUARDS & ETC. LLC, and   )
TOMMIE LANDRUM,               )
                              )
    Defendants.               )
                           ORDER

      This matter is before the Court on Plaintiff’s motions to order in and

condemn funds (Doc. 34 & 41), Plaintiff’s supplement to motions to order in and

condemn funds (Doc. 43), and Plaintiff’s motion for order directing Clerk to disburse

funds received for garnishment (Doc. 45). Plaintiff requests that this Court order

the Garnishees, specifically Mobile Housing Board, Bishop State Community

College and Shoe Station, to pay to the Clerk of this Court any funds that are not

wages and are held by them as a result of the Garnishment filed in this case.

      The Court notes that Shoe Station and Bishop State Community College filed

answers to the Garnishment (Docs. 32 & 39) stating that they possess money

belonging to one or more of the Defendants. Additionally, Mobile Housing Board

paid $7,176.00 into the Court on February 22, 2019 (Doc. 35) and paid $4,692.00

into the Court on March 8, 2019 which it states is not wages or salary. (Docs. 46,

47). Judgment was entered against the Defendants in this case on January 4, 2019,


                                          1
awarding Plaintiff a total of $ 32,678.74 plus post judgment interest at the statutory

rate of 2.7%. (Doc. 21). Plaintiff’s counsel avers that “[s]aid judgment is unpaid and

outstanding and no other credits have been received.” (Doc. 25-1).

      Alabama law provides that if a garnishee admits possession of property of the

defendant, then a judgment of condemnation must be entered against such property

after entry of judgment in favor of the plaintiff in the original action. ALA. CODE § 6–

6–456. Under Alabama law, a garnishee that admits possession of money belonging

to the defendant must pay the money into court. ALA. CODE § 6–6–452. Civil Local

Rule 67 (e) provides that funds deposited by the Clerk of Court will be disbursed

only with prior order of the Court and that counsel for the party receiving the funds

shall furnish to the Clerk, in writing, the social security number or tax

identification number of any and all recipients of more than $10.00 of the interest

accrued. The monies deposited with the Court are in a non-interest-bearing account.

Thus, no interest has accrued on the deposited monies.

      Upon consideration, Plaintiff’s motions (Docs. 34, 41, 43 & 45), are

GRANTED as follows:

   1. The Garnishees in this case are hereby ordered to pay to the Clerk of

      this Court any funds they are holding as a result of the Garnishment

      that are not exempt wages and are not otherwise exempt.

   2. The Clerk of Court is ORDERED to disburse $11,868, which was received

      from Mobile Housing Board, to Holston Vaughan & Rosenthal LLC as

      attorneys for Michael Kent.


                                           2
DONE and ORDERED this 25th day of March, 2019.

                      /s/ Callie V. S. Granade
                      SENIOR UNITED STATES DISTRICT JUDGE




                             3
